Exhibit 10.2

SKECHERS U.S.A., INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement” herein) is entered into as of January 1,
2019, by and between SKECHERS U.S.A., INC., a Delaware corporation (the
“Company”), and DAVID WEINBERG (“Employee”).

1.    Employment and Duties. The Company hereby employs Employee as Chief
Operating Officer of the Company on the terms and subject to the conditions
contained in this Agreement. Employee hereby accepts such employment and agrees
to perform in good faith and to the best of Employee’s ability all services
which may be required of Employee hereunder, to do what is asked of him, and to
be available to render services at all times and places in accordance with such
directions, requests, rules and regulations made by the Company in connection
with Employee’s employment. Employee hereby acknowledges and understands the
duties and services that are expected of him hereunder, and he hereby represents
that he has the experience and knowledge to perform such duties and services.
Employee shall report to the Chief Executive Officer of the Company, or such
other executive officer as may be designated by the Company. Employee shall be
based at the Company’s corporate offices. Employee understands, however, that
Employee may be required to travel within and outside of the State of California
to discharge his duties hereunder.

2.    Devotion to Company Business. Employee shall devote his full business
time, ability, and attention to the business of the Company during the term of
this Agreement and shall not during the term of this Agreement engage in any
other business activities, duties, or pursuits whatsoever, or directly or
indirectly render any services of a business, commercial, or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of the Company’s Board of Directors. It shall
not be a violation of this Agreement for Employee to (a) engage in charitable or
community activities, or in trade or professional organizations, or (b) manage
personal investments, as long as such activities do not significantly interfere
with the performance of Employee’s responsibilities as an employee of the
Company in accordance with this Agreement. Nothing in this Agreement shall be
interpreted to prohibit Employee from making passive personal investments.
However, Employee shall not directly or indirectly acquire, hold, or retain any
interest in any business competing with or similar in nature to the business of
the Company, except as permitted by Company policies or authorized by the Chief
Executive Officer of the Company.

3.    Fiscal Year and Term of Employment Agreement. The Company’s fiscal year is
January 1 through December 31 of each year (“Fiscal Year”), with the respective
fiscal quarters ending March 31, June 30, September 30 and December 31 of each
year (“Fiscal Quarter”). The initial term of this Agreement shall be four years,
commencing as of the date hereof and terminating on December 31, 2022, provided,
however, that, unless the Agreement is terminated as provided in Section 6,
below, on January 1 of each Fiscal Year the term of this Agreement will
automatically be extended for one year, resulting in a new four year term of the
Agreement. The word “Term” will refer to the period of time under this Agreement
at any given moment of time.



--------------------------------------------------------------------------------

4.    Compensation. As compensation for Employee’s services hereunder and all
the rights granted hereunder by Employee to the Company, Employee will be
entitled to the following pay and benefits:

4.1    Salary. The Company will pay Employee a gross salary of not less than USD
$3.1 million per fiscal year during the term of this Agreement. Employee’s
salary shall be payable in bi-weekly increments in accordance with the Company’s
payroll practices for salaried employees.

4.2    Annual Bonus. Employee will be eligible to receive an annual bonus in an
amount of not less than 0.2% of the amount which net sales for the applicable
Fiscal Year during the Term exceed net sales for the prior Fiscal Year, such
amounts being payable on a quarterly basis during the Term in an amount which
net sales for the applicable Fiscal Quarter exceed net sales for the
corresponding Fiscal Quarter in the prior year. The bonus, if any, for each such
Fiscal Quarter will be paid no later than the end of the Fiscal Quarter
following the Fiscal Quarter in which the bonus is earned.

4.3    Restricted Stock. Employee and the Company acknowledge the Company’s
(i) March 30, 2016 grant of 75,000 shares of restricted Company stock to
Employee, which vest as follows: 37,500 shares on May 1, 2019 and 37,500 shares
on May 1, 2020; (ii) January 12, 2018 grant of 327,000 shares of restricted
Company stock to Employee, which vest as follows: 63,500 shares on March 1,
2019, 63,500 shares on March 1, 2020, 100,000 shares on March 1, 2021 and
100,000 shares on March 1, 2022; and (iii) January 24, 2019 grant of 100,000
shares of restricted Company stock, which vest as follows: 100,000 shares on
March 1, 2023, subject to the terms and conditions of the Company’s 2007
Incentive Award Plan and the Company’s 2017 Incentive Award Plan, as applicable,
and the Restricted Stock Agreement thereunder entered into between Employee and
the Company (all collectively referred to as the “Restricted Stock Agreements”).
Employee and the Company further acknowledge that the grant of restricted stock
under this Section 4.3 is over and above any stock that had previously been
granted to Employee, and which has vested, and is not in lieu of any such stock.

4.4    Automobile Allowance. The Company will provide Employee with a Company
car commensurate with his position to use for Company business and will pay the
autormobile insurance premiums on Employee’s behalf.

4.5    Vacation. Employee shall have the right during each one year period of
the Term of this Agreement to earn and accrue four weeks of paid vacation, in
accordance with and subject to the provisions of the Company’s vacation policy
in effect from time to time. Employee may take accrued vacation at such times
that are mutually convenient to Employee and the Company, subject to the
business requirements of the Company.

4.6    Employee Plans, etc. Employee shall be entitled to participate, to the
same extent as other officers of the Company, in any bonus compensation plan,
stock purchase or stock option plan, group life insurance plan, group medical
insurance plan and other compensation or employee benefit plans (collectively,
“Plans”) which are generally available to a majority of the other officers of
the Company during the Term hereof and for which Employee shall qualify.
Employee further understands, however, that the Board of Directors, or such
committee or person or persons designated by the Board of Directors, shall
determine in its sole discretion

 

2



--------------------------------------------------------------------------------

(i) whether any Plans are made available to a majority of the officers of the
Company; (ii) whether one or more Plans are adopted solely for the Chief
Executive Officer and/or one or more (but not a majority) of the officers of the
Company; (iii) whether one or more Plans are made available to a majority of the
officers; and (iv) the amounts payable or the benefits provided thereunder to
each participant in whole or in part. Employee agrees and acknowledges that he
has no vested interest in the continuance of any Plan, and that no Plan in
existence on the date of this Agreement has acted as a material inducement to
Employee in entering into this Agreement.

4.7    Other Benefits. Employee shall be entitled to participate, in the same
manner and to the same extent as other officers of the Company, in all of the
Company’s employee benefits as described in the Company’s Employee Handbook.
However, nothing shall require or obligate the Company to adopt or implement, or
to prevent, preclude or otherwise prohibit the Company from amending, modifying,
continuing, discontinuing, or otherwise terminating any particular employee
benefit plan, program or arrangement.

4.8    Company Airplanes. Employee will be entitle to reasonable use of the
Company’s private airplanes, subject to availability determined by the Company’s
business needs and the ranking of Company employees who are entitled to use the
airplanes. Use of the airplanes solely for business purposes will not be treated
as compensation to Employee. Use of the airplanes with a guest or for other
personal matters will be treated as compensation to Employee, and will be
reported on an IRS W-2 Form issued to Employee. The Compensation Committee of
the Company’s Board of Directors will have sole discretion (i) to determine
whether or not Employee’s use of the airplanes will be treated as compensation
to Employee, (ii) to determine the amount of compensation that will be
attributed to Employee, in accordance with IRS regulations, and (iii) to put
limitations on Employee’s use of the airplanes for purposes treated as
compensation to Employee.

5.    Expense Reimbursement. Employee shall be reimbursed by the Company for all
traveling, hotel, entertainment and other expenses that are properly and
necessarily incurred by Employee, consistent with Employee’s position with the
Company and the Company’s policies on the same.

6.    Termination of Employment. This Agreement and Employee’s employment may be
terminated during the Term of this Agreement only as follows:

6.1    Death. This Agreement and Employee’s employment shall terminate upon
Employee’s death.

6.2    Disability. The Company may terminate this Agreement and Employee’s
employment, by providing written notice of such termination to Employee, if
Employee shall suffer a physical or mental disability, which renders Employee
unable to perform the essential functions of his job, with or without reasonable
accommodation. Subject to the provisions of the Americans With Disabilities Act
and applicable state law, Employee shall be presumed to be disabled if Employee
is unable to substantially perform the services required of Employee hereunder
for a period in excess of 60 consecutive work days or 60 work days during any 90
work day period. In such event, Employee shall be presumed to be disabled as of
such 60th workday.

 

3



--------------------------------------------------------------------------------

6.3    For Cause. The Company may terminate this Agreement and Employee’s
employment for “Cause” by providing written notice of such termination to
Employee. For purposes of this Agreement, “Cause” shall mean: (i) Employee
willfully breaches or habitually neglects the duties that Employee is required
to perform under this Agreement; (ii) Employee commits an intentional act of
moral turpitude that has a material detrimental effect on the reputation or
business of the Company; (iii) Employee is convicted of a felony or commits any
material act of dishonesty, fraud or intentional misrepresentation;
(iv) Employee engages in an unauthorized disclosure or use of inside
information, trade secrets or other confidential information; or (v) Employee
willfully breaches a fiduciary duty, or violates any law, rule or regulation,
which breach or violation results in a material adverse effect on the Company.
If the Company decides to terminate Employee’s employment for Cause, the Company
will provide Employee with notice specifying the grounds for termination,
accompanied by a brief written statement of the relevant facts supporting such
grounds.

6.4    Without Cause. The Company may terminate this Agreement and Employee’s
employment without cause upon providing written notice of such employment
termination to Employee.

6.5    Voluntary Termination Without Good Reason . Employee may voluntarily
terminate this Agreement and Employee’s employment with the Company without
“Good Reason” as defined in Section 6.6, below, upon providing one hundred
twenty (120) days written notice of such termination to the Company, provided,
however, that the Company may waive any part or all of the notice period and
accelerate the date of termination accordingly, in its sole and absolute
discretion.

6.6    Voluntary Termination for Good Reason. Employee may terminate this
Agreement and Employee’s employment for “Good Reason” upon providing written
notice of such employment termination to the Company. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without Cause, unless the Company has Employee’s prior written consent:
(i) Employee is removed from his position specified in Section 1, above, and is
not placed in a reasonably comparable or higher position; (ii) an unreasonable
reduction in the duties defined in Section 1, above, provided, however, that the
term Good Reason does not include a situation where duties defined in Section 1,
above, are removed from Employee’s responsibilities and are replaced with duties
that have greater responsibility and/or authority than the duties that are
removed; (iii) Employee is demoted or his annual salary is reduced or his
benefits and annual compensation package is materially reduced; (iv) Employee is
required to relocate outside of Los Angeles County to continue employment; or
(v) Employee’s employment conditions are altered to the material detriment of
Employee. Voluntary termination will not be considered to be for Good Reason
unless (i) Employee gives written notice of such termination to the Company
within ninety (90) days of learning from an authoritative source that the
Company has acted so as to provide Good Reason for Employee to terminate this
Agreement, (ii) Employee gives ninety (90) days’ written notice of such
termination to the Company, specifying in detail the actions that constitute
Good Reason, and (iii) the Company does not cure the actions that would
constitute Good Reason within ninety (90) days of its receipt of the
notification.

 

4



--------------------------------------------------------------------------------

6.7    Change in Control. The Company and/or its successor may terminate this
Agreement and Employee’s employment in connection with a Change in Control, as
defined and provided in Section 8.4, below.

7.    Notice and Effective Date of Termination.

7.1    Notice. Any termination of this Agreement and Employee’s employment by
the Company or by Employee during the Term of this Agreement (other than as a
result of death) shall be communicated by written notice of termination to the
other party hereto.

7.2    Date of Termination. The date of termination (“Date of Termination”)
shall be:

(a)    If Employee’s employment is terminated by Employee’s Death, the date of
Employee’s death;

(b)    If Employee’s employment is terminated by reason of Disability, the 31st
day following delivery of the notice of termination;

(c)    If Employee’s employment is voluntarily terminated by Employee without
Good Reason, the 120th day following delivery of the notice of termination by
Employee to the Company, unless the Company accelerates the Date of Termination
as specified in Section 6.5, in which event the Date of Termination will be the
accelerated date specified by the Company;

(d)    If Employee’s employment is terminated by the Company for Cause, the date
on which the notice of termination is delivered by the Company to Employee;

(e)    If Employee’s employment is terminated without Cause by the Company, the
date on which a notice of termination is delivered by the Company to Employee.

(f)    If Employee’s employment is terminated by Employee for Good Reason, the
91st day after the date on which a notice of termination is delivered by
Employee to the Company, provided that the Company has not cured the actions
that would constitute Good Reason within ninety (90) days of its receipt of the
notification.

(g)    If Employee’s employment terminates by reason of a Change in Control, the
date on which a notice of termination is delivered by the Company or its
successor to Employee.

8.    Compensation and Benefits Upon Termination.

8.1    Death or Disability. If Employee’s employment terminates pursuant to
Death or Disability, Employee (or Employee’s estate) shall be paid Employee’s
then current salary earned through the Date of Termination, in addition to any
accrued, but unused vacation, and Employee shall be reimbursed for any business
expenses incurred by Employee in accordance with Section 5, above. Employee
shall be entitled to no further compensation or benefits.

8.2    Termination for Cause or Voluntary Termination Without Good Reason. If
Employee’s employment terminates by the Company for Cause or by Employee without
Good

 

5



--------------------------------------------------------------------------------

Reason, Employee shall be paid Employee’s then current salary earned through the
Date of Termination, in addition to any accrued, but unused vacation, and
Employee shall be reimbursed for any business expenses incurred by Employee in
accordance with Section 5, above. Employee shall be entitled to no further
compensation or benefits.

8.3    Termination Without Cause or Voluntary Termination for Good Reason. If
Employee’s employment terminates by the Company without Cause or by Employee
with Good Reason, Employee shall be paid Employee’s then current salary earned
through the Date of Termination, in addition to any accrued but unused vacation,
and Employee shall be reimbursed for any business expenses incurred by Employee
in accordance with Section 5, above. Employee shall be entitled to no further
compensation or benefits, provided, however, that if in connection with the
termination of his employment Employee executes a “Waiver and Release Agreement”
in the form attached hereto as Attachment “A,” and if that “Waiver and Release
Agreement” is not revoked by Employee pursuant to its terms and becomes
effective and enforceable, then

(i)    The Company shall be obligated to pay Employee the total gross amount
(the “Section 8.3(i) Amount”) equal to:

(a)    Employee’s salary for the remainder of the Term as of the Date of
Termination (at the annual rate payable at the Date of Termination); plus

(b)    An annual bonus for each of the remaining Fiscal Years in the Term (as of
the Date of Termination) equal to the highest amount of the bonus specified in
Section 4.2, above, that was earned by Employee in any Fiscal Year in the Term
prior to Employee’s Date of Termination (to be reduced only in the Fiscal Year
of termination by bonus amounts already earned and paid to Employee that Fiscal
Year, but paid in subsequent remaining Fiscal Years as specified in this
Section 8.3(i)(b)).

(ii)    The Company will, at its own expense, accelerate the vesting of all
Company stock options and restricted Company stock held by the Employee,
provided that such acceleration is allowed by the terms of the Restricted Stock
Agreements.

The payments and benefits specified in (i) and (ii), immediately above, will not
be made, the “Waiver and Release Agreement” will become null and void, and
Employee will not be entitled to any payments or benefits other than those
specified in the first sentence of this Section 8.3, unless and until each of
the following four conditions are satisfied: (a) Employee executes the “Waiver
and Release Agreement” within twenty-one (21) days after receiving it,
(b) Employee returns the executed “Waiver and Release Agreement” to the Company
no later than five (5) working days after executing it, (c) the “Waiver and
Release Agreement” by its terms becomes effective and enforceable after the
seven (7) day revocation period specified in the “Waiver and Release Agreement”
has expired without revocation by Employee, and (d) Employee returns all Records
(as defined in Section 10, below) to the Company no later than five (5) days
after the termination of his employment. Moreover, Employee acknowledges and
agrees that, if the Section 8.3(i) Amount exceeds the amount that would qualify
as “separation pay” within the meaning of Treasury Regulation 1.409A-1(b)(9)
(the “Separation Pay Limitation”), then the maximum amount which would not
exceed the Separation Pay Limitation shall be paid in one lump-sum payment on
the first Company payroll date which follows the end of the month in which
occurs the last of the events specified in (a)-(d) of the immediately

 

6



--------------------------------------------------------------------------------

preceding sentence. The balance of the Section 8.3(i) Amount shall be paid in
one lump-sum payment that is payable on the Company’s first payroll date no
earlier than six (6) months and one (1) day after the termination of Employee’s
employment, and no later than seven (7) months after the termination of
Employee’s employment.

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the payments or benefits specified in this Section 8.3 are
subject to taxation under Section 409A of the Internal Revenue Code, as
determined by the Company, with the advice of its independent accounting firm or
other tax advisors, then the payments or benefits shall be subject to
modification as set forth hereafter in Section 19 of this Agreement.

8.4    Termination Upon Change in Control. For purposes of this Agreement,
“Change in Control” is defined to mean the earlier occurrence of one of the
following events, whether by a single transaction or in a series of related
transactions: (i) a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not own, directly or indirectly,
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction; (ii) a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity as to which more than fifty percent
(50%) of the combined voting power of the voting securities are owned by
stockholders of the Company after such sale, lease, license or other disposition
in substantially the same proportions as their ownership of the Company
immediately prior to such sale, lease, license or other disposition; or
(iii) the acquisition by any Person (other than any employee benefit plan, or
related trust, sponsored or maintained by the Company) as Beneficial Owner (as
‘Person’ and ‘Beneficial Owner’ are defined in the Securities Exchange Act of
1934, as amended, or the rules and regulations thereunder), directly or
indirectly, of securities of the Company representing 20 percent (20%) or more
of the total voting power represented by the Company’s then outstanding voting
securities.

 

7



--------------------------------------------------------------------------------

If Employee’s employment is terminated by the Company or its successor without
Cause during the Term of this Agreement upon or within one hundred twenty
(120) days after a Change in Control, Employee shall be paid Employee’s then
current salary earned through the Date of Termination, in addition to any
accrued but unused vacation, and Employee shall be reimbursed for any business
expenses incurred by Employee in accordance with Section 5, above. Employee
shall be entitled to no further compensation or benefits, provided, however,
that that if the Company or its successor terminates Employee’s employment
without Cause during the Term of this Agreement upon a Change in Control or
within one hundred twenty (120) days after a Change in Control, and if in
connection with the termination of his employment by the Company Employee
executes a “Waiver and Release Agreement” in the form attached hereto as
Attachment “A, and if that “Waiver and Release Agreement” is not revoked by
Employee pursuant to its terms and becomes effective and enforceable, then:

(i)    The Company shall be obligated to pay Employee the total gross amount
(the “Section 8.4(i) Amount”) equal to:

(a)    Employee’s salary for the remainder of the Term as of the Date of
Termination (at the annual rate payable at the Date of Termination); plus

(b)    An annual bonus for each of the remaining Fiscal Years in the Term (as of
the Date of Termination) equal to the highest amount of the bonus specified in
Section 4.2, above, that was earned by Employee in any Fiscal Year in the Term
prior to Employee’s Date of Termination (to be reduced only in the Fiscal Year
of termination by bonus amounts already earned and paid to Employee that Fiscal
Year, but paid in subsequent remaining Fiscal Years as specified in this
Section 8.4(i)(b)).

(ii)    The Company will, at its own expense, accelerate the vesting of all
Company stock options and restricted Company stock held by the Employee,
provided that such acceleration is allowed by the terms of the Restricted Stock
Agreements.

The payments and benefits specified in (i) and (ii), immediately above, will not
be made, the “Waiver and Release Agreement” will become null and void, and
Employee will not be entitled to any payments or benefits other than those
specified in the first sentence of the second paragraph of this Section 8.4,
unless and until each of the following four conditions are satisfied:
(a) Employee executes the “Waiver and Release Agreement” within twenty-one
(21) days after receiving it, (b) Employee returns the executed “Waiver and
Release Agreement” to the Company no later than five (5) working days after
executing it, (c) the “Waiver and Release Agreement” by its terms becomes
effective and enforceable after the seven (7) day revocation period specified in
the “Waiver and Release Agreement” has expired without revocation by Employee,
and (d) Employee returns all Records (as defined in Section 10, below) to the
Company no later than five (5) working days after the termination of his
employment. Moreover, Employee acknowledges and agrees that, if the
Section 8.4(i) Amount exceeds the Separation Pay Limitation, then the maximum
amount which would not exceed the Separation Pay Limitation shall be paid in one
lump-sum payment on the first Company payroll date which follows the end of the
month in which occurs the last of the events specified in (a)-(d) of the
immediately preceding sentence. The balance of the Section 8.4(i) Amount shall
be paid in one lump-sum payment that is payable on the Company’s first payroll
date no earlier than six (6) months and one (1) day after the termination of
Employee’s employment, and no later than seven (7) months after the termination
of Employee’s employment. The payments and benefits under this Section 8.4 shall
be in lieu of any payments or benefits due under Section 8.3.

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the payments or benefits specified in this Section 8.4 are
subject to taxation under Section 280G or Section 409A of the Internal Revenue
Code, as determined by the Company, with the advice of its independent
accounting firm or other tax advisors, then the payments or benefits shall be
subject to modification as set forth hereafter in Section 18 or Section 19 of
this Agreement.

8.5    Single Trigger Event. The provisions for payments contained in this
Section 8 may be triggered only once during the term of this Agreement, so that,
for example, should Employee be terminated because of a Disability and should
there be a Change in Control

 

8



--------------------------------------------------------------------------------

thereafter, then Employee would be entitled to be paid only under Section 8.1
and not under Section 8.4, as well. In addition, Employee shall not be entitled
to receive severance benefits of any kind from any parent, wholly owned
subsidiary or other affiliated entity of the Company if those severance benefits
would be received in connection with the same event or series of events as to
which the payments provided for in Section 8.3 or Section 8.4 have been
triggered.

8.6    The Company shall have no further obligations to Employee as a result of
the termination of Employee’s employment, other than those expressly outlined in
this Section 8.

9.    Trade Secrets and Related Matters.

9.1    ”Trade Secrets” means confidential business or technical information or
trade secrets of the Company which Employee acquires while employed by the
Company, whether or not conceived of, developed or prepared by Employee or at
his direction and includes, without limitation:

(a)    Any information or compilation of information concerning the Company’s
financial position, financing, purchasing, accounting, marketing, merchandising,
sales, salaries, pricing, investments, costs, profits, plans for future
development, employees, prospective employees, research, development, formulae,
patterns, designs, drawings, inventions, plans, specifications, devices,
products, procedures, processes, operations, techniques, software, computer
programs or data;

(b)    Any information or compilation of information concerning the identity,
plans, requirements, preferences, practices and methods of doing business on
specific customers, suppliers, prospective customers and prospective suppliers
of the Company;

(c)    Any other information or “know how” which is related to any product,
process, service, business or research of the Company; and

(d)    Any information which the Company acquires from another party and treats
as its proprietary information or confidential information,” whether or not
owned or developed by the Company.

Notwithstanding the foregoing, “Trade Secrets” do not include either of the
following:

(a)    Information which is publicly known through no breach of this Section 9
by Employee, or which is generally employed by the trade, whether on or after
the date that Employee first acquires the information; or

(b)    General information or knowledge that Employee necessarily would have
legitimately learned in the course of similar work elsewhere in the trade.

 

9



--------------------------------------------------------------------------------

9.2    Acknowledgments.    Employee acknowledges that:

(a)    Employee’s relationship with the Company will be a confidential
relationship in which Employee will have access to and may create Trade Secrets.

(b)    The Company uses the Trade Secrets in its business to obtain a
competitive advantage over its competitors who do not know or use that
information.

(c)    The protection of the Trade Secrets against unauthorized disclosure or
use is of critical importance in maintaining the competitive position of the
Company.

9.3    Nondisclosure, etc. Employee acknowledges that disclosure of any Trade
Secret about the Company by Employee would be damaging to the Company and the
growth of its business. As such, Employee agrees and warrants that, unless
compelled to do so by applicable law, he will not at any time or in any manner
directly or indirectly use for his own benefit or the benefit of any other
person or entity, or otherwise divulge, disclose or communicate in any fashion,
to any person or entity, including, without limitation, the media or by way of
the World Wide Web, any Trade Secret of the Company that has been learned or
discovered by Employee while performing or preparing to perform his duties for
the Company, provided, however, that nothing in this Section 9.3 or elsewhere in
this Agreement precludes Employee from providing any such information
voluntarily and in confidence to any regulatory, law enforcement or other
government agency, including, without limitation, the federal Securities and
Exchange Commission.

9.4    Liability. Employee acknowledges that each of the restrictions contained
in this Agreement relating to this Section 9 is reasonable and necessary in
order to protect legitimate interests of the Company and that any violation
thereof would cause irreparable injury to the Company. Employee acknowledges and
agrees that, in the event of any violation thereof, the Company shall be
authorized and entitled to obtain preliminary and permanent injunctive relief as
well as an equitable accounting of all profits or benefits arising out of such
violation and any damages for breach of this Agreement that may be applicable.
The aforesaid rights and remedies shall be independent, severable and cumulative
and shall be in addition to any other rights or remedies to which the Company
may be entitled under this Agreement or applicable law.

9.5    Non-Competition. Employee agrees that, during the period of Employee’s
employment with the Company (a) he will not, directly or indirectly, either as
an employee or in any other capacity, engage or participate in any business that
is in competition in any manner whatsoever with the Company, including, but not
limited to, the brokering of transactions to competitors of the Company, and
(b) he will not engage in any activity that presents a conflict of interest with
his duties and responsibilities to the Company.

9.6    Non-Solicitation of Employees. Employee shall not, during the Term of
this Agreement, for himself or on behalf of any other person, partnership,
corporation or entity, directly or indirectly, or by action in concert with
others, solicit, induce, suggest or encourage any person known to him to be an
employee of the Company or any affiliate of the Company to terminate his or her
employment or other contractual relationship with the Company or any of its
affiliates.

 

10



--------------------------------------------------------------------------------

9.7    Immunity Provisions. Employee and the Company expressly recognize the
immunity provisions of the Defense of Trade Secrets Act that provide that (i) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, (ii) an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal, and (iii) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.

9.8    Severability. The parties agree that the above restrictions contained in
this Section 9 shall be completely severable and independent, and any invalidity
or unenforceability of any one or more of such restrictions, or portions of such
restrictions, shall not render invalid or unenforceable any one or more of the
other restrictions or portions of restrictions.

10.    Records.

10.1    Records: Definition. The word “Records” shall be given its broadest
possible interpretation and shall include, without limitation, files, accounts,
records, log books, documents, drawings, sketches, designs, diagrams, models,
plans, blueprints, specifications, manuals, books, forms, notes, reports,
memoranda, studies, surveys, software, flow charts, data, computer programs,
listing of source code, calculations, recordings, catalogues, compilations of
information, correspondence, confidential data of customers and employees, and
all copies, abstracts or summaries of the foregoing in any storage medium
(including, without limitation, electronic form), as well as instruments, tools,
storage devices, disks, equipment and all other physical items related to the
business of the Company (other than merely personal items of a general
professional nature), whether of a public nature or not, and whether prepared by
Employee or not.

10.2    Ownership. All Records are and shall remain the exclusive property of
the Company.

10.3    Return of Records. At the termination of this Agreement for any reason,
Employee shall promptly return to the Company all records in Employee’s
possession or over which Employee has control.

11.    Ownership of Material and Ideas. Employee agrees that all material,
ideas, and inventions pertaining to the business of the Company, any of its
affiliates or of any client of the Company, including but not limited to, all
patents and copyrights thereon and renewals and extensions thereof, trademarks
and trade names, and the names, addresses and telephone numbers of customers,
distributors and sales representatives of the Company, belong solely to the
Company. Employee hereby assigns any rights he may have to any such property to
the Company, and agrees to execute and deliver any documents that evidence such
assignment.

 

11



--------------------------------------------------------------------------------

12.    Services Unique. It is agreed that the services to be rendered by
Employee hereunder are of a special, unique, unusual, extraordinary and
intellectual character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in an action at law
and that a breach by Employee of any of the provisions contained in this
Agreement will cause the Company irreparable injury and damage. Employee
expressly agrees that the Company shall be entitled to injunctive or other
equitable relief to prevent such a breach. Resort to any such equitable relief
shall not be construed as a waiver of any of the rights or remedies which the
Company may have against Employee for damages or otherwise.

13.    Key Man Life Insurance. During the term of this Agreement, the Company
may at any time effect insurance on Employee’s life and/or health in such
amounts and in such form as the Company may in its sole discretion decide.
Employee shall not have any interest in such insurance, and shall not have the
right to designate beneficiaries, but shall, if the Company requests, submit to
such medical examinations, supply such information and execute such documents as
may be required in connection with, or so as to enable the Company to effect,
such insurance.

14.    Resignations. Employee agrees that, upon termination of employment for
any reason, Employee will submit his resignations from all offices and
directorships with the Company and its related entities.

15.    Indemnity. During the time of Employee’s employment and after the
termination of Employee’s employment (for any reason and under any
circumstances), the Company shall indemnify Employee in accordance with the
Company’s By-Laws and applicable law.

16.    Notices. Any and all notices, demands or other communications required or
desired to be given hereunder by any party to the other party shall be in
writing and shall be deemed to have been duly given or made when (i) received by
the other party by personal delivery or by United States Mail, certified or
registered, postage prepaid, return receipt requested, (ii) transmitted by
facsimile, or (iii) mailed by overnight mail, addressed as follows:

 

To the Company:

SKECHERS USA, INC.

228 Manhattan Beach Boulevard

Manhattan Beach, California 90266

Attn: Chief Executive Officer,

Robert Greenberg

 

To Employee:

David Weinberg

(at the address set forth below his signature)

Either party may change his or its address for the purpose of receiving notices,
demands and other communications as herein provided by a written notice given in
the manner aforesaid to the other party.

17.    Withholding of Taxes. All payments required to be made by the Company to
Employee under this Agreement shall be subject to the withholding and deduction
of such amounts as required by law.

 

12



--------------------------------------------------------------------------------

18.    Excise Tax Provision. Notwithstanding anything elsewhere in this
Agreement to the contrary, if any of the payments or benefits provided for in
this Agreement, together with any other payments or benefits which Employee has
the right to receive from the Company (or its affiliated companies), would
constitute a “parachute payment” as defined in Section 280G(h)(2) of the Code,
the parties agree that the payments or benefits provided to Employee pursuant to
this Agreement shall be reduced so that the present value of the total amount
received by Employee that would constitute a ‘‘parachute payment” will be one
dollar less than three times Employee’s base amount (as defined in Section 280G
of the Code) and so that no portion of the payment or benefits received by
Employee would be subject to the excise tax imposed by Section 4999 of the Code.
Any such reduction shall be applied first to any and all payments and benefits
that are not considered “nonqualified deferred compensation” for purposes of
Section 409A of the Code (in such order and manner as Employee in his sole
discretion may determine). After any and all such payments and benefits have
been eliminated, any reduction of payments and benefits that are considered
“nonqualified deferred compensation” shall be made in reverse chronological
order of their payment dates (determined without regard to any acceleration of
payment as a result of any Change of Control or other similar event).

19.    Internal Revenue Code Section 409A Limitation. It is the intention of the
Company and Employee that any bonus, severance and other amounts that may become
payable to Employee under this Agreement either be exempt from, or otherwise
comply with, Section 409A of the Code (“Section 409A”). Each payment and each
installment of any bonus, severance or other payment provided to Employee under
this Agreement or otherwise shall be treated as a separate payment for purposes
of application of Section 409A. Notwithstanding any other term or provision of
this Agreement, to the extent that any provision of this Agreement is determined
by the Company with the advice of its independent accounting firm or other tax
advisors to be subject to and not in compliance with Section 409A, including,
without limitation, the definition of “change in control” or “disability,” the
timing of commencement and completion of severance and/or other benefit payments
to Employee hereunder, or the amount of any such payments, such provisions shall
be interpreted in the manner required to comply with Section 409A. The Company
and Employee acknowledge and agree that such interpretation could, among other
matters, (i) limit the circumstances or events that constitute a “change in
control” or “disability,” (ii) delay for a period of six (6) months or more, or
otherwise modify the commencement of severance and/or other benefit payments,
(iii) modify the completion date of severance and/or other benefit payments,
and/or (iv) reduce the amount of any such payments.

Payments determined to be “nonqualified deferred compensation” payable upon
Employee’s separation from service from the Company at a time that Employee is
determined to be a “specified employee” (as defined and determined under
Section 409A) shall be made no earlier than (a) the first (1st) day of the
seventh (7th) complete calendar month following such separation from service, or
(b) Employee’s death, consistent with the provisions of Section 409A. Any
payment delayed by reason of the prior sentence shall be paid out in a single
lump sum at the end of such required delay period in order to catch up to the
original payment schedule.

 

13



--------------------------------------------------------------------------------

All expense reimbursement or in-kind benefits subject to Section 409A provided
under this Agreement or under any Company program or policy, shall be subject to
the following rules: (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided during one calendar year may not affect the benefits
provided during any other calendar year; (ii) reimbursements shall be paid no
later than the end of the calendar year following the calendar year in which
Employee incurs such expenses, and Employee shall take all actions necessary to
claim all such reimbursements on a timely basis to permit the Company to make
all such reimbursement payments prior to the end of said period, and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.

It is the intent of the parties that the provisions of this Agreement and all
other plans and programs sponsored by the Company be interpreted to comply in
all respects with Section 409A; provided, however, the Company shall have no
liability to Employee, or any successor or beneficiary thereof, in the event
taxes, penalties or excise taxes may ultimately be determined to be applicable
to any payment or benefit received by Employee or any successor or beneficiary
thereof.

The Company and Employee further acknowledge and agree that if, in the judgment
of the Company and its independent accounting firm or other tax advisors,
amendment of this Agreement is necessary to comply with Section 409A, the
Company and Employee will negotiate reasonably and in good faith to amend the
terms of this Agreement to the extent necessary so that it complies (with the
most limited possible economic effect on the Company and Employee) with
Section 409A.

20.    Applicable Law. This Agreement shall, in all respects, be governed by the
laws of the State of California applicable to agreements executed and to be
wholly performed within the State of California.

21.    Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability of the remaining
provisions or portions thereof shall not be affected thereby.

22.    Mediation. Prior to engaging in any legal or equitable litigation or
other dispute resolution process regarding any of the terms and conditions of
this Agreement between the parties, or concerning the subject matter of the
Agreement between the parties, each party specifically agrees to consider
engaging in good faith in a mediation process at the expense of the Company, in
accordance with the procedures provided for under the California Evidence Code
as then currently in effect. The parties further and specifically agree to use
their best efforts to reach a mutually agreeable resolution of the matter.

23.    Arbitration. To the extent not resolved through mediation or otherwise,
and except for claims that may not be included in this arbitration agreement as
a matter of law (e.g., unemployment and workers’ compensation claims), all
claims, disputes and other matters in question arising out of or relating to
this Agreement, Employee’s employment with the Company, any termination of
Employee’s employment, the enforcement or interpretation of this Agreement, or
because of an alleged breach, default, or misrepresentation in connection with
any of the provisions of this Agreement, including (without limitation) any
common law claims and any state or federal statutory claims, both claims
Employee may have against the Company (and claims Employee may have against the
Company’s current, former or future parents,

 

14



--------------------------------------------------------------------------------

subsidiaries, affiliates, directors, shareholders, officers, employees, members,
successors, agents and assigns) and claims the Company may have against
Employee, shall be resolved by binding arbitration in Los Angeles, California,
before a sole, neutral arbitrator (the “Arbitrator”) mutually selected by the
parties from Judicial Arbitration and Mediation Services (“JAMS”) in accordance
with the Employment Arbitration Rules and Procedures (“Rules”) of JAMS then in
effect. The Rules may be found on JAMS’ website at www.jamsadr.com. The parties
acknowledge and agree that that the arbitration and this agreement to arbitrate
will be governed by the Federal Arbitration Act, and that the Company’s business
and the nature of Employee’s employment affects interstate commerce. Final
resolution of any dispute through arbitration may include any remedy or relief
that the Arbitrator deems just and equitable, including any and all remedies
provided by common law and applicable state or federal statutes, and any and all
remedies that would otherwise be available to Employee and the Company in a
court action. The parties will be permitted to engage in sufficient discovery to
allow the parties to gather necessary evidence to prove their claims and present
their defenses. The Company shall pay filing fees related to the arbitration and
the arbitrator’s fees and costs, as well as any other expense that is unique to
arbitration, to the extent required by controlling law, as determined by the
Arbitrator. The Company and Employee shall pay for their own attorneys’ fees and
any costs not unique to arbitration. However, if either party prevails on a
statutory claim that affords the prevailing party attorneys’ fees and costs, the
Arbitrator shall award reasonable attorneys’ fees and costs to the prevailing
party in accordance with applicable law. At the conclusion of the arbitration,
the Arbitrator shall issue a written decision that sets forth the essential
findings and conclusions upon which the Arbitrator’s award or decision is
based. The parties understand and agree that, by signing this Agreement, they
are expressly waiving any and all rights to a trial before a judge or jury
regarding any disputes and claims that are subject to arbitration under this
Agreement. The parties agree that the Arbitrator’s award shall be final and
binding on both parties, subject to any appeal rights provided by law, and may
be enforced by any court of competent jurisdiction.

24.    Modifications or Amendments. No amendment, change or modification of this
Agreement shall be valid unless in writing and signed by each of the parties
hereto. Further, any amendment, change or modification of this Agreement must be
approved in advance by the Compensation Committee of the Company’s Board of
Directors and reflected in the minutes of such Board’s meetings or in an action
by unanimous written consent.

25.    Successors and Assigns. All of the terms and provisions contained herein
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective heirs, personal representatives, successors and assigns. In
view of the personal nature of the services to be performed under this Agreement
by Employee, Employee will not have the right to assign, transfer or delegate
any of his rights, obligations or benefits under this Agreement.

26.    Entire Agreement. Employee acknowledges and agrees that the Company has
not made any representation with respect to the subject matter of this Agreement
or any representation inducing the execution of this Agreement except such
representations as are specifically set forth herein, and Employee expressly
acknowledges that he has relied on his own judgment in entering into this
Agreement. Employee further agrees that any representations that may have
heretofore been made by the Company to Employee are of no effect and that
Employee has not relied thereon in connection with his dealings with the
Company. With the exception of the Restricted Stock Agreements, which remain in
full force and effect, and which

 

15



--------------------------------------------------------------------------------

are incorporated by reference in this Agreement, this Agreement constitutes the
entire Agreement between the Company and Employee and fully supersedes any and
all prior agreements or understandings between them pertaining to the subject
matter of this Agreement. This Agreement may not be altered, modified, amended
or changed, in whole or in part, except as specified in Section 24, above.

27.    No Waiver. Any failure by either party on any occasion to enforce or
require adherence to any term or condition of this Agreement shall not
constitute a waiver of any such term or condition, and shall not prevent that
party from insisting on the strict adherence to and performance of such term or
condition on any other or future occasion.

28.    Drafting. This Agreement shall be construed as if each party participated
equally in its negotiation and drafting, and each party agrees that any
ambiguity contained in any provision of this Agreement shall not be construed
against either party to this Agreement by virtue of that party’s role in the
negotiation or drafting of this Agreement.

29.    Section Headings. The various section headings are inserted for purposes
of convenience only and shall not affect the meaning or interpretation of this
Agreement or any section hereof.

30.    Counsel. Employee acknowledges that he is free to seek advice from
independent counsel with respect to this Agreement, and that the Company has
urged him to seek such advice. Employee further acknowledges that he either has
obtained such advice or, after carefully reviewing this Agreement, voluntarily
has decided to forego such advice.

31.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.

32.    Protected Rights. Employee understands that nothing contained in this
Agreement limits (i) his ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Security and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agency”), (ii) his ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company, or (iii) any right that he may
have to receive an award for information provided to any Government Agency.

33.    Survival of Certain Provisions. Upon the termination of this Agreement
and Employee’s employment, the obligations of the Company and Employee hereunder
shall cease, except to the extent of the Company’s obligation, if any, to
provide payments and benefits to Employee following termination of employment,
as specified in Section 8 (and Attachment “A”), and provided that Sections 5,
9.1, 9.2, 9.3, 9.4, 9.7, 9.8, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22,
23, 24, 25, 26, 27, 28, 29, 30, 31, 32 and 33 of this Agreement shall also
survive the termination hereof.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EMPLOYEE:    

COMPANY:

SKECHERS U.S.A., INC.

a Delaware corporation

/s/ David Weinberg

    By:  

/s/ Robert Greenberg

David Weinberg        

Robert Greenberg

228 Manhattan Beach Blvd.     Name

Manhattan Beach, CA 90266

    Address    

Chief Executive Officer

    Title

 

17



--------------------------------------------------------------------------------

ATTACHMENT “A”

WAIVER AND RELEASE AGREEMENT

 

18



--------------------------------------------------------------------------------

WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (the “Waiver Agreement”) is entered into by
and between DAVID WEINBERG (“Employee”) and SKECHERS U.S.A., INC. (the
“Company”).

RECITALS

A. Employee and the Company have entered into an Employment Agreement dated as
of January 1, 2019 (the “Agreement”).

B. A condition precedent to certain of the Company’s obligations under [Section
8.3 or Section 8.4, as applicable] of the Agreement is the execution of this
Waiver Agreement by Employee.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
adequacy of which is hereby acknowledged, the parties, intending to be legally
bound, agree and covenant as follows:

GENERAL RELEASE

In consideration for the payments and benefits specified in subsections (i) and
(ii) of [Section 8.3 or the second paragraph of Section 8.4, as applicable] of
the Agreement, Employee agrees unconditionally and forever to release and
discharge the Company, and its parents, subsidiaries, affiliates and
successors-in-interest, and all of their respective officers, directors,
managers, employees, members, shareholders, representatives, attorneys,
insurers, reinsurers, agents and assigns, from any and all claims, actions,
causes of action, demands, rights or damages of any kind or nature whatsoever,
whether known or unknown, foreseen or unforeseen, which Employee ever had, now
has or may claim to have against any or all of them for, upon or by reason of
any fact, matter, injury, incident, circumstance, cause or thing whatsoever,
from the beginning of time up to and including the date of Employee’s execution
of this Waiver Agreement, including, without limitation, any claim or obligation
arising from or in any way related to Employee’s employment with the Company,
the termination of that employment or an alleged breach of the Agreement.

This General Release specifically includes, but is not limited to, any claim for
discrimination or violation of any statutes, rules, regulations or ordinances,
whether federal, state or local, including, but not limited to, Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Reconstruction
Era Civil Rights Act, the California Fair Employment and Housing Act, the
California Labor Code and the California Business and Professions Code, the
California constitution, and any claims at common law.

Employee further knowingly and willingly agrees to waive the provisions and
protections of Section 1542 of the California Civil Code, which reads:

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

19



--------------------------------------------------------------------------------

This General Release covers not only any and all claims by Employee against the
Company and the other persons and entities released in his General Release, but,
to the extent permitted by applicable law, it also covers any claim for damages
or reinstatement asserted on Employee’s behalf by any other person or entity,
including, without limitation, any government agency, and Employee expressly
waives the right to any such damages or reinstatement.

This General Release does not include any claims that cannot lawfully be waived
or released by Employee.

PROTECTED RIGHTS

Employee understands that nothing contained in this Waiver Agreement limits
(i) his ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Security and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agency”), (ii) his ability to communicate with any Government Agency or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company, or (iii) any right that he may have to receive an
award for information provided to any Government Agency.

REPRESENTATIONS OF EMPLOYEE

Employee represents and agrees that, prior to his execution of this Waiver
Agreement, Employee has been informed by the Company of his right to consult
with legal counsel regarding the terms of this Waiver Agreement, that Employee
has had the opportunity to discuss the terms of this Waiver Agreement with legal
counsel of Employee’s choosing, and that the Company by this writing is
encouraging Employee to seek this advice of legal counsel.

Employee affirms that no promise or inducement was made to cause Employee to
enter into this Waiver Agreement other than the inducements provided in this
Waiver Agreement and in the Agreement. Employee further confirms that Employee
has not relied upon any statement or representation by anyone, other than what
is in this Waiver Agreement and the Agreement, as a basis for Employee’s
agreement to execute this Waiver Agreement.

MISCELLANEOUS

Except for the Agreement, this Waiver Agreement sets forth the entire agreement
between Employee and the Company regarding the subject matter hereof, and shall
be binding on both party’s heirs, representatives and successors. This Waiver
Agreement shall be construed under the laws of the State of California, both
procedurally and substantively. If any portion of this Waiver Agreement is found
to be illegal or unenforceable, such action shall not affect the validity or
enforceability of the remaining paragraphs or subparagraphs of this Waiver
Agreement.

Employee and the Company acknowledge and agree that (i) Employee has twenty-one
(21) days from his receipt of this Waiver Agreement in which to consider its
terms (including, without limitation, Employee’s release and waiver of any and
all claims under the Age Discrimination in Employment Act) before executing it,
although Employee may execute this Waiver Agreement earlier if he chooses [but
not earlier than his Date of Termination (as

 

20



--------------------------------------------------------------------------------

defined in Section 7 of the Agreement)], (ii) Employee will have seven (7) days
after his execution of this Waiver Agreement in which to revoke this Waiver
Agreement (including, without limitation, Employee’s release and waiver of any
and all claims under the Age Discrimination in Employment Act), in which event a
written notice of revocation must be received by the Chief Executive Officer of
the Company before the expiration of this seven (7) day revocation period, and
(iii) this Waiver Agreement will not become effective and enforceable until this
seven (7) day period has expired without revocation by Employee.

Employee and the Company further acknowledge and agree that the payments and
benefits specified in subsections (i) and (ii) of [Section 8.3 or the second
paragraph of Section 8.4, as applicable] of the Agreement will not be made, the
Waiver Agreement will become null and void, and Employee will not be entitled to
any payments or benefits other than those specified in the first sentence of
[Section 8.3 or the second paragraph of Section 8.4, as applicable] of the
Agreement, unless and until each of the following four conditions are satisfied:
(a) Employee executes the Waiver Agreement within twenty-one (21) days after
receiving it, (b) Employee returns the executed Waiver Agreement to the Company
no later than five (5) working days after executing it, (c) the Waiver Agreement
by its terms becomes effective and enforceable after the seven (7) day
revocation period specified in the preceding paragraph has expired without
revocation by Employee, and (d) Employee returns all Records (as defined in
Section 10 of the Agreement) to the Company no later than five (5) days after
the termination of his employment. Moreover, Employee acknowledges and agrees
that, if the [Section 8.3(i) Amount or Section 8.4(i) Amount (as those terms are
defined in the Agreement), as applicable] exceeds the Separation Pay Limitation
(as that term is defined in the Agreement), then the [Section 8.3(i) Amount or
Section 8.4(i) Amount, as applicable] shall be paid in the amounts and at the
times specified in [Section 8.3 or Section 8.4, as applicable].

The undersigned agree to the terms of this Waiver Agreement and voluntarily
enter into it with the intent to be bound hereby.

 

EMPLOYEE:    

COMPANY:

SKECHERS U.S.A., INC.

a Delaware corporation

     

    By:  

     

David Weinberg        

     

    Name    

     

    Title

 

21